      Case 2:20-cv-02265-TLN-DB Document 23 Filed 08/31/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    CLEVELAND WALLACE; RITA                          No. 2:20-cv-02265-TLN-DB
      WALLACE, Claimant at Law,
12
                         Plaintiffs,
13                                                     ORDER
             v.
14
      ROSEMARY LYNCH, et al.,
15

16                       Defendants.
17

18          Plaintiffs are proceeding pro se with the above-entitled action. The matter was referred to

19   a United States Magistrate Judge pursuant to Local Rule 302(c)(21).

20          On May 20, 2021, the magistrate judge filed findings and recommendations herein which

21   were served on all parties and which contained notice that any objections to the findings and

22   recommendations were to be filed within thirty days after service of the findings and

23   recommendations. The thirty-day period has expired, and Plaintiffs have filed objections to the

24   findings and recommendations.

25          The Court has reviewed the file and finds the findings and recommendations to be

26   supported by the record and by the magistrate judge’s analysis.

27   ///

28   ///
                                                      1
      Case 2:20-cv-02265-TLN-DB Document 23 Filed 08/31/21 Page 2 of 2


 1           Accordingly, IT IS HEREBY ORDERED that:

 2           1. The findings and recommendations filed May 20, 2021 (ECF No. 14) are adopted in

 3   full;

 4           2. Plaintiff’s November 13, 2020 complaint (ECF No. 1) is dismissed without prejudice;

 5           3. Defendants’ April 28, 2021 ex parte application (ECF No. 11) is denied as having been

 6   rendered moot; and

 7           4. This action is closed.

 8   Dated: August 30, 2021

 9

10

11                                           Troy L. Nunley
                                             United States District Judge
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
